      Case 1:19-cv-10578-AJN-SDA Document 73 Filed 09/08/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                       9/8/2020
 Ashu Shukla,

                                Plaintiff,
                                                           1:19-cv-10578 (AJN) (SDA)
                    -against-
                                                           ORDER
 Deloitte Consulting LLP,

                                Defendant.


STEWART D. AARON, United States Magistrate Judge:

       The telephone conference currently scheduled for October 12, 2020 at 10:00 a.m. EST is

hereby adjourned to October 13, 2020 at 2:00 p.m. EST. At the scheduled time, the parties shall

each separately call (888) 278-0296 (or (214) 765-0479) and enter access code 6489745.

SO ORDERED.

DATED:          New York, New York
                September 8, 2020

                                                   ______________________________
                                                   STEWART D. AARON
                                                   United States Magistrate Judge
